Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 7/25/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation TS of less than TE +40 C, and the claim also recites TS of less than TE +30 C and TS of less than TE +10 C,  which is the narrower statement of the range/limitation. 
In the present instance, claim 5 recites the broad recitation at least 1%, and the claim also recites preferably at least 2% and more preferably still at least 3%,  which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0332876) in view of Whitney (US 6086840).
Xu teaches a process for producing hydrogen from a light hydrocarbon source (abstract, para. 0118) comprising generating a synthesis gas by steam reforming of said light gaseous hydrocarbon, comprising at least a step of desulfurizing said hydrocarbons for reforming (para. 0118), a step of steam reforming the desulfurized hydrocarbons in tubular reactors installed in a furnace of a reformer heated by burners which are fed with fuel by a secondary fuel gas (para. 0119-0120, 0166), producing hydrogen from the synthesis gas generated in step a, comprising at least a step b1 of hydrogen enriching the synthesis gas by conversion of CO according to the exothermic conversion reaction CO + H2O -> CO2 + H2 (para. 0123) and a step b2 of purifying the syngas in a pressure swing adsorption unit to give a pure H2 product and a residual gas mixture containing CH4, CO, H2, and CO2 (para. 0147), wherein the secondary fuel gas is comprised of at least some of the residual gas mixture produced in step b and a primary fuel gas (para. 0168), and in that the hydrogen enriched syngas leaving the conversion reactor is cooled by indirect heat exchange  with a second gaseous fluid before the second gaseous fluid is used in step a as the secondary fuel gas (para. 0044; fig. 1, #59, 115),
Xu fails to teach that the conversion reaction is carried out in a cooled conversion reactor in which some of the heat produced in b1 is transferred by indirect heat exchange in the reactor with a first gaseous fluid before use in the syngas generation step a.
Whitney, however, teaches a method including producing syngas and hydrogen (abstract) wherein syngas is flowed to a water gas shift reactor in which some of the heat produced in the water shift reaction is transferred by indirect heat exchange in the reactor with a coolant for the purpose of removing excess heat from the shift reactor (claim 5).
Therefore, it would have been obvious to one ordinary skill in the art to provide syngas is flowed to a water gas shift reactor in which some of the heat produced in the water shift reaction is transferred by indirect heat exchange in the reactor with a coolant in Xu in order to remove excess heat from the shift reactor as taught by Whitney. 
Additionally regarding claims 1 and 3; Xu teaches that fuel gas 115 and 118 may be heated before being used as fuel (para. 0168) and that the hydrogen enriched syngas leaving the conversion reactor is cooled by indirect heat exchange  with a second gaseous fluid before the second gaseous fluid is used in step a as the secondary fuel gas (para. 0044; fig. 1, #59, 115).
Therefore, it would have been further obvious to provide the conversion reactor to exchange heat with either fuel gas 115 or 118 in order to heat the fuel gas and remove excess heat from the shift reactor as taught by Xu and Whitney through routine experimentation in the absence of unexpected results.
In the alternative regarding claim 1, the first gaseous fluid used in the synthesis gas generation step (a) is interpreted as steam for steam reforming in step (a). As Whitney teaches that the coolant is boiler water for producing steam (col. 5, lines 20-35). Therefore, it would have been obvious to one of ordinary skill in the art to use the first gaseous fluid (steam) in step (a) in Xu in order to provide a readily available source of steam as taught by Whitney.
Regarding claim 2, Xu teaches that the syngas entering the conversion reactor at a temperature of  370 C and exits at a temperature of 400 C (para. 0125). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Regarding claim 4, Xu teaches that the reformate of the shift reactor is used to heat the light hydrocarbons for reforming (para. 0077). 
Therefore, it would have been further obvious to provide the conversion reactor to exchange heat with the light hydrocarbons for reforming in order to heat the light hydrocarbons and remove excess heat from the shift reactor as taught by Xu and Whitney through routine experimentation in the absence of unexpected results.
Regarding claim 5, it appears that the combination of Xu in view of Whitney meets the limitation of comparative product levels when compared to an adiabatic conversion reactor as Xu in view of Whitney do not teach an adiabatic conversion reactor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735